DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (a-d).  The certified copy has been filed on 11/16/2020.
Information Disclosure Statement 
The Information Disclosure Statements (IDS) filed 11/16/2020 have been placed in the application file and the information referred to therein has been considered. 
Drawings
The drawings received 11/16/2020 are acceptable for examination purposes.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 is  rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1 recites “control device” but neither drawings nor Specification do not state that ECU and control device is the same thing. Is ECU being control device? For examination purposes it is interpreted that ECU is a  control device. 
Claims 2-14 depend from claim 1 directly or indirectly and fall therewith.
Claim 3 is  rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In claim 3, it is not clear how control device can receive full charging capacity, since the control device is not battery. Control device can receive data or information or calculate said capacity but cannot store it.
In claim 9 it is not clear what “abnormal condition” mean
	
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14  are  rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 201685804 to Machida (Machida).
Regarding claim 1, Machida discloses a cooling system for a power storage (Fig.2), the power storage being used for supply of electric power to a drive source of a vehicle (Fig. 1), the cooling system comprising: a cooling apparatus that cools the power storage (180),  a notification apparatus that provides prescribed information in a compartment 5of the vehicle (190, para 45), and a control device that controls the cooling apparatus and the notification apparatus (ECU), wherein when an execution condition relating to cooling of the power storage is satisfied during stoppage of the cooling apparatus, the control device provides inquiry 10information through the notification apparatus, the inquiry information representing whether cooling of the power storage with the cooling apparatus is carried out (claim 1). Regarding the limitation” wherein when an execution condition relating to cooling of the power storage is satisfied during stoppage of the cooling apparatus”: since Machida discloses  that the cooling device configured  to cool  the power storage when the temperature of the storage device is higher than a predetermined temperature (claim 1) it is interpreted that cooling will be stopped when the temperature of the power storage is lower than predetermined temperature  (re claim 2, see also para 12, para 105) .

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Alternatively,  with regard to limitations “ wherein when an execution condition relating to cooling of the power storage is satisfied during stoppage of the cooling apparatus, the control device provides inquiry 10information through the notification apparatus, the inquiry information representing whether cooling of the power storage with the cooling apparatus is carried out (claim 1)” Since, the cooling system disclosed by Machida is controlled by the programmable device (EOC, para 56) is   fully capable of being programmed as needed, the control device can be programmed to  wherein when an execution condition relating to cooling of the power storage is satisfied during stoppage of the cooling apparatus, the control device provides inquiry 10information through the notification apparatus, the inquiry information representing whether cooling of the power storage with the cooling apparatus is carried out i.e. the cooling system of Machida, , is fully capable of performing the claimed functions. In other word, Applicant sets forth the manner in which the claimed apparatus operates. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP § 2114. In the instant case, Machida all structural limitations of the instant claim 1 and as such,  the cooling system of Machida  is fully capable to perform the claimed functions (intended use).
Alternatively,  it would have been an obvious matter of design choice to program the control device of Machida, to provides inquiry 10information through the notification apparatus, the inquiry information representing whether cooling of the power storage with the cooling apparatus is carried out and it appears that the invention would perform equally well with cooling system of Machida  programmed as stated above.  .
Regarding claim 3, Machida discloses wherein the control device obtains a full charge capacity of the power storage, and when the full charge capacity is equal to or lower than a prescribed threshold value and when the execution condition is satisfied, the control device provides the inquiry information through the notification apparatus (para 110)
Alternatively, since, the cooling system disclosed by Machida is controlled by the programmable device (EOC, para 56) is   fully capable of being programmed as needed, the control device can be programmed to  wherein the control device obtains a full charge capacity of the power storage, and when the full charge capacity is equal to or lower than a prescribed threshold value and when the execution condition is satisfied, the control device provides the inquiry information through the notification apparatus i.e. the cooling system of Machida, , is fully capable of performing the claimed functions. In other word, Applicant sets forth the manner in which the claimed apparatus operates. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP § 2114. In the instant case, Machida all structural limitations of the instant claim 1 and as such,  the cooling system of Machida  is fully capable to perform the claimed functions (intended use).
Regarding claim 4 , Machida discloses touch panel 190 which function as the notification device and operation apparatus. Regarding the limitation: “ when the operation apparatus accepts a cooling execution operation that requests for execution of cooling of the power storage in response to the inquiry information, the control device carries out cooling of the power storage with the cooling apparatus”: since, the cooling system disclosed by Machida is controlled by the programmable device (EOC, para 56) is   fully capable of being programmed as needed, the control device can be programmed to  wherein the control device obtains a full charge capacity of the power storage, and when the full charge capacity is equal to or lower than a prescribed threshold value and when the execution condition is satisfied, the control device provides the inquiry information through the notification apparatus i.e. the cooling system of Machida, , is fully capable of performing the claimed functions. In other word, Applicant sets forth the manner in which the claimed apparatus operates. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP § 2114. In the instant case, Machida all structural limitations of the instant claim 1 and as such,  the cooling system of Machida  is fully capable to perform the claimed functions (intended use).
Regarding claim 5,  Machida discloses further comprising an operation apparatus that accepts an operation by a user, wherein when the operation apparatus accepts a cooling non-execution operation that requests for non-execution of cooling of the power storage in response to the inquiry information, the control device does not carry out cooling of the power storage with the cooling apparatus (claim 1). 
Regarding claim 6, Machida discloses the invention as discussed above as applied to claim 4 and incorporated therein. Regarding the limitation: “wherein when the operation apparatus accepts the cooling execution operation and then the execution condition is not satisfied and again satisfied, the cooling execution operation accepted by the operation apparatus is retrieved and the control device carries out cooling of the power storage based on the cooling execution operation accepted again by the operation apparatus, and when the operation apparatus accepts a cooling non-execution operation and then the execution condition is not satisfied and again satisfied, the cooling non-execution operation accepted by the operation apparatus is retrieved and the control device does not carry out cooling of the power storage based on the cooling non-execution operation accepted again by the operation apparatus” since, the cooling system disclosed by Machida is controlled by the programmable device (EOC, para 56) is   fully capable of being programmed as needed, the control device can be programmed to  wherein the control device obtains a full charge capacity of the power storage, and when the full charge capacity is equal to or lower than a prescribed threshold value and when the execution condition is satisfied, the control device provides the inquiry information through the notification apparatus i.e. the cooling system of Machida, , is fully capable of performing the claimed functions. In other word, Applicant sets forth the manner in which the claimed apparatus operates. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP § 2114. In the instant case, Machida all structural limitations of the instant claim 4 and as such,  the cooling system of Machida  is fully capable to perform the claimed functions (intended use).
Regarding claim 7, Machida discloses the invention as discussed above as applied to claim 4 and incorporated therein. Regarding the limitation: “when trip of the vehicle ends, the control device resets information representing the operation previously accepted by the operation apparatus”: since, the cooling system disclosed by Machida is controlled by the programmable device (EOC, para 56) is   fully capable of being programmed as needed, the control device can be programmed to  when trip of the vehicle ends, the control device resets information representing the operation previously accepted by the operation apparatus i.e. the cooling system of Machida, , is fully capable of performing the claimed functions. In other word, Applicant sets forth the manner in which the claimed apparatus operates. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP § 2114. In the instant case, Machida all structural limitations of the instant claim 4 and as such,  the cooling system of Machida  is fully capable to perform the claimed functions (intended use).
Regarding claim 8, Machida discloses the invention as discussed above as applied to claim 6 and incorporated therein. Regarding the limitation: “ when the operation apparatus accepts the cooling execution operation and then accepts an additional operation, based on the additional operation, the control device carries out cooling of the power storage on condition that the execution condition is satisfied, and when the operation apparatus accepts the cooling non-execution operation and then accepts an additional operation, based on the additional operation, the control device does not carry out cooling of the power storage on condition that the execution condition is satisfied”: since the cooling system disclosed by Machida is controlled by the programmable device (EOC, para 56) is   fully capable of being programmed as needed, the control device can be programmed to  when the operation apparatus accepts the cooling execution operation and then accepts an additional operation, based on the additional operation, the control device carries out cooling of the power storage on condition that the execution condition is satisfied, and when the operation apparatus accepts the cooling non-execution operation and then accepts an additional operation, based on the additional operation, the control device does not carry out cooling of the power storage on condition that the execution condition is satisfied i.e. the cooling system of Machida, , is fully capable of performing the claimed functions. In other word, Applicant sets forth the manner in which the claimed apparatus operates. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP § 2114. In the instant case, Machida all structural limitations of the instant claim 6 and as such,  the cooling system of Machida  is fully capable to perform the claimed functions (intended use).
Regarding claim 9, Machida discloses wherein when the power storage is in an abnormal condition, the control device carries out cooling of the power storage with the cooling apparatus without providing the inquiry information (para 58).
Regarding claim 10, Machida discloses the invention as discussed above as applied to claim 1 and incorporated therein. In addition, Machida discloses that 5when the temperature of the power storage is higher than the first temperature (predetermined temperature), the control device carries out cooling of the power storage with the cooling apparatus without providing the inquiry information (para 58) and when a temperature of the power storage is equal to or lower than a first temperature and higher than a second temperature, the control device provides the inquiry information (since Machida discloses  that the cooling device configured  to cool  the power storage when the temperature of the storage device is higher than a predetermined temperature (claim 1) it is interpreted that cooling will be stopped when the temperature of the power storage is lower than predetermined temperature, para 12, para 105).
Regarding claims 11 and 12, Machida discloses the invention as discussed above as applied to claim 1 and incorporated therein. Regarding the limitations  “the control device provides information that represents at least any of an advantage and a disadvantage in carrying out cooling, in addition to the inquiry information and the control device provides information that represents at least any of an advantage” and “a disadvantage in not carrying out cooling, in addition to the inquiry information”: since the cooling system disclosed by Machida is controlled by the programmable device (EOC, para 56) is   fully capable of being programmed as needed, the control device can be programmed to  the control device provides information that represents at least any of an advantage and a disadvantage in carrying out cooling, in addition to the inquiry information or/and the control device provides information that represents at least any of an advantage and a disadvantage in not carrying out cooling, in addition to the inquiry information i.e. the cooling system of Machida, , is fully capable of performing the claimed functions. In other word, Applicant sets forth the manner in which the claimed apparatus operates. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP § 2114. In the instant case, Machida all structural limitations of the instant claim 1 and as such,  the cooling system of Machida  is fully capable to perform the claimed functions (intended use).
Regarding claim 13, Machida discloses the invention as discussed above as applied to claim 9 and incorporated therein. Regarding the limitation “the control device has carried out cooling of the power storage with the cooling apparatus without providing the inquiry information, the control device provides, through the notification apparatus, information indicating that cooling of the power storage has been carried out”: since the cooling system disclosed by Machida is controlled by the programmable device (EOC, para 56) is   fully capable of being programmed as needed, the control device can be programmed to  the control device has carried out cooling of the power storage with the cooling apparatus without providing the inquiry information, the control device provides, through the notification apparatus, information indicating that cooling of the power storage has been carried out i.e. the cooling system of Machida, , is fully capable of performing the claimed functions. In other word, Applicant sets forth the manner in which the claimed apparatus operates. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP § 2114. In the instant case, Machida all structural limitations of the instant claim 9 and as such,  the cooling system of Machida  is fully capable to perform the claimed functions (intended use).
Regarding claim 14, Machida discloses the invention as discussed above as applied to claim 9 and incorporated therein. Regarding the limitation “when the execution condition is satisfied during cooling by the cooling apparatus, the control device provides, through the notification apparatus, information that inquiries about whether a performance level of the cooling apparatus can be raised”: since the cooling system disclosed by Machida is controlled by the programmable device (EOC, para 56) is   fully capable of being programmed as needed, the control device can be programmed when the execution condition is satisfied during cooling by the cooling apparatus, the control device provides, through the notification apparatus, information that inquiries about whether a performance level of the cooling apparatus can be raised i.e. the cooling system of Machida  is fully capable of performing the claimed functions. In other word, Applicant sets forth the manner in which the claimed apparatus operates. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP § 2114. In the instant case, Machida all structural limitations of the instant claim 1 and as such,  the cooling system of Machida  is fully capable to perform the claimed functions (intended use).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure : US 20080257624.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alexander Usyatinsky/Primary Examiner, Art Unit 1727